Russell, J.
1. There was no error in overruling the demurrer to the indictment. The allegation that the defendant was to receive $3 per barrel of gum for his services in chipping and dipping certain turpentine boxes is not in conflict with the statement that he defrauded the prosecutor by falsely and fraudulently stating to the latter that he had chipped over his entire crop of boxes, it being further alleged that this statement was made for the purpose of cheating and defrauding the prosecutor and had that effect. Any false statement indicating such part performance of a contract of employment as would authorize the opposite party to make advances with safety if the statement were true, and by which he is fraudulently induced to part with money or other thing of value, may afford ground for prosecution and conviction under the provisions of section 070 of the Penal Code of 1895.
2. The evidence, though somewhat unsatisfactory, authorized the conviction of the defendant, and the trial judge did not abuse his discretion in refusing to grant a new trial. Judgment affirmed.